Case 1:19-cr-00059-LO Document 124 Filed 02/26/20 Page 1 of 2 PageID# 865




                   IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division



UNITED STATES OF AMERICA
                                                    Criminal No. l:l9-CR-59
              V.



DANIEL EVERETTE HALE,

                             Defendant.



                          SUPPLEMENTAL PROTECTIVE ORDER

       WHEREAS,in its May 30, 2019 discovery production, the government produced to the

defense a particular classified document("the Classified Document");

       WHEREAS the government notified the defense on or about December 9, 2019, that,

under Federal Rule of Criminal Procedure 16(d)(1), the defense was not entitled to receipt in

discovery of the Classified Document;

       WHEREAS,on December 12, 2019, a Classified Information Security Officer took

possession of the Classified Document;

       WHEREAS,on January 29, 2020, the United States filed a motion under Section 4 of the

Classified Information Procedures Act("ClPA");

       AND WHEREAS on February 21, 2020, the defense, presuming that the Classified

Document was the subject of the Government's ClPA § 4 Motion, filed an ex parte motion

contesting what it believed was the substance of the government's ClPA Section 4 Motion filed

on January 29,2020;
Case 1:19-cr-00059-LO Document 124 Filed 02/26/20 Page 2 of 2 PageID# 866
